United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 Or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-13145 Jones Lang LaSalle Incorporated (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation or organization) 36-4150422 (I.R.S. Employer Identification No.) 200 East Randolph Drive, Chicago, IL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 312-782-5800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares outstanding of the registrant’s common stock (par value $0.01) as of the close of business on May 3, 2012 was 43,747,475 Table of Contents Part I Financial Information Item 1. Financial Statements 3 Consolidated Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 3 Consolidated Statements of Comprehensive Income for theThree Months Ended March 31, 2012 and 2011 (Unaudited) 4 Consolidated Statement of Changes in Equity for the Three Months Ended March 31, 2012 (Unaudited) 5 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 28 Part II Other Information Item 1. Legal Proceedings 28 Item 5. Other Information 28 Item 6. Exhibits 31 2 Table of Contents Part I Financial Information Item 1. Financial Statements JONES LANG LASALLE INCORPORATED Consolidated Balance Sheets March 31, 2012 and December 31, 2011 ($ in thousands, except share data) March 31, December 31, Assets (unaudited) Current assets: Cash and cash equivalents $ Trade receivables, net of allowances of $24,417 and $20,595 Notes and other receivables Prepaid expenses Deferred tax assets Other Total current assets Property and equipment, net of accumulated depreciation of $341,785and $336,377 Goodwill, with indefinite useful lives Identified intangibles, net of accumulated amortization of $105,022 and $99,801 Investments in real estate ventures Long-term receivables Deferred tax assets, net Other Total assets $ Liabilities and Equity Current liabilities: Accounts payable and accrued liabilities $ Accrued compensation Short-term borrowings Deferred tax liabilities Deferred income Deferred business acquisition obligations Other Total current liabilities Noncurrent liabilities: Credit facility Deferred tax liabilities Deferred compensation Pension liabilities Deferred business acquisition obligations Minority shareholder redemption liability Other Total liabilities Commitments and contingencies - - Company shareholders' equity: Common stock, $.01 par value per share, 100,000,000 shares authorized; 43,624,291 and 43,470,271 shares issued and outstanding Additional paid-in capital Retained earnings Shares held in trust ) ) Accumulated other comprehensive income (loss) ) Total Company shareholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ See accompanying notes to consolidated financial statements. 3 Table of Contents JONES LANG LASALLE INCORPORATED Consolidated Statements of Comprehensive Income For the Three Months Ended March 31, 2012 and 2011 ($ in thousands, except share data) (unaudited) Three Months Three Months Ended Ended March 31, March 31, Revenue $ Operating expenses: Compensation and benefits Operating, administrative and other Depreciation and amortization Restructuring and acquisition charges - Total operating expenses Operating income Interest expense, net of interest income ) ) Equity in earnings (losses) from real estate ventures ) Income before income taxes and noncontrolling interest Provision for income taxes Net income Net income attributable to noncontrolling interest Net income attributable to the Company Net income attributable to common shareholders $ Other comprehensive income: Foreign currency translation adjustments Comprehensive income attributable to the Company $ Basic earnings per common share $ Basic weighted average shares outstanding Diluted earnings per common share $ Diluted weighted average shares outstanding See accompanying notes to consolidated financial statements. 4 Table of Contents JONES LANG LASALLE INCORPORATED Consolidated Statement of Changes in Equity For the Three Months Ended March 31, 2012 ($ in thousands, except share data) (unaudited) Company Shareholders' Equity Additional Shares Other Common Stock Paid-In Retained Held in Comprehensive Noncontrolling Total Shares Amount Capital Earnings Trust Income (Loss) Interest Equity Balances at December 31, 2011 $ ) ) $ Net income — Shares issued under stockcompensation programs 2 93 — 95 Shares repurchased for paymentof taxes on stock awards ) (1 ) ) — ) Tax adjustments due tovestings and exercises — Amortization ofstock compensation — Shares held in trust — Foreign currencytranslation adjustments — Decrease in amounts due tononcontrolling interest — ) ) Balances at March 31, 2012 $ ) $ See accompanying notes to consolidated financial statements. 5 Table of Contents JONES LANG LASALLE INCORPORATED Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2012 and 2011 ($ in thousands) (unaudited) Three Three Months Ended Months Ended March 31, 2012 March 31, 2011 Cash flows from operating activities: Net income $ Reconciliation of net income to net cash used in operating activities: Depreciation and amortization Equity in (earnings) losses from real estate ventures ) Operating distributions from real estate ventures - Provision for loss on receivables and other assets Amortization of deferred compensation Accretion of interest on deferred business acquisition obligations Amortization of debt issuance costs Change in: Receivables Prepaid expenses and other assets ) Deferred tax assets, net ) Excess tax benefit from share-based payment arrangements ) ) Accounts payable, accrued liabilities and accrued compensation ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Net capital additions – property and equipment ) ) Business acquisition payments ) ) Capital contributions and advances to real estate ventures ) ) Distributions, repayments of advances and sale of investments Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from borrowings under credit facilities Repayments of borrowings under credit facilities ) ) Payment of deferred business acquisition obligations - ) Shares repurchased for payment of employee taxes on stock awards ) ) Excess tax adjustment from share-based payment arrangements Common stock issued under option and stock purchase programs 95 80 Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ Income taxes, net of refunds Non-cash financing activities: Deferred business acquisition obligations $ Provision recorded for potential earn-out obligations See accompanying notes to consolidated financial statements. 6 Table of Contents JONES LANG LASALLE INCORPORATED Notes to Consolidated Financial Statements (Unaudited) Readers of this quarterly report should refer to the audited financial statements of Jones Lang LaSalle Incorporated (“Jones Lang LaSalle,” which may also be referred to as “the Company” or as “the firm,” “we,” “us” or “our”) for the year ended December 31, 2011, which are included in our 2011 Annual Report, filed with the United States Securities and Exchange Commission (“SEC”) and also available on our website (www.joneslanglasalle.com), since we have omitted from this report certain footnote disclosures which would substantially duplicate those contained in such audited financial statements. You should also refer to the “Summary of Critical Accounting Policies and Estimates” section within Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations, contained in this quarterly report and in our 2011 Annual Report, and to Note 2, Summary of Significant Accounting Policies in the Notes to Consolidated Financial Statements in our 2011 Annual Report for further discussion of our significant accounting policies and estimates. (1) Interim Information Our consolidated financial statements as of March 31, 2012 and for the three months ended March 31, 2012 and 2011 are unaudited; however, in the opinion of management, all adjustments (consisting solely of normal recurring adjustments) necessary for a fair presentation of the consolidated financial statements for these interim periods have been included. Certain prior year amounts have been reclassified to conform to the current year presentation. Historically, our quarterly revenue and profits have tended to increase from quarter to quarter as the year progresses. This is the result of a general focus in the real estate industry on completing transactions by calendar-year-end while we recognize certain expenses evenly throughout the year. Our Investment Management segment generally earns investment-generated performance fees on clients’ real estate investment returns and co-investment equity gains when assets are sold, the timing of which is geared toward the benefit of our clients. Within our Real Estate Services (“RES”) segments, revenue for capital markets activities relates to the size and timing of our clients’ transactions and can fluctuate significantly from period to period. Non-variable operating expenses, which we treat as expenses when they are incurred during the year, are relatively constant on a quarterly basis. As such, the results for the periods ended March 31, 2012 and 2011 are not indicative of what our results will be for the full fiscal year. (2) New Accounting Standards In June 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU’) No. 2011-05, “Presentation of Comprehensive Income.” ASU 2011-05 eliminates the option to report other comprehensive income and its components in the statement of changes in stockholders’ equity and requires an entity to present the components of net income and other comprehensive income either in a single continuous statement or in two consecutive statements. To meet the requirements of ASU 2011-05, we have presented other comprehensive income and its components in our consolidated statement of comprehensive income in this Form 10-Q. (3) Revenue Recognition We earn revenue from the following principal sources: ● Transaction commissions; ● Advisory and management fees; ● Incentive fees; ● Project and development management fees; and ● Construction management fees. We recognize transaction commissions related to agency leasing services, capital markets services and tenant representation services as revenue when we provide the related service unless future contingencies exist. If future contingencies exist, we defer recognition of this revenue until the respective contingencies have been satisfied. We recognize advisory and management fees related to property management services, valuation services, corporate property services, consulting services and investment management as income in the period in which we perform the related services. We recognize incentive fees based on the performance of underlying funds’ investments, contractual benchmarks and other contractual formulas. We recognize project and development management and construction management fees by applying the percentage of completion method of accounting. We use the efforts expended method to determine the extent of progress towards completion for project and development management fees and costs incurred to total estimated costs for construction management fees. Construction management fees, which are gross construction services revenue net of subcontract costs, were $1.6 million and $2.3 million for the three months ended March 31, 2012 and 2011, respectively. Gross construction services revenue totaled $31.7 million and $43.3 million for the three months ended March 31, 2012 and 2011, respectively. Subcontract costs totaled $30.1 million and $41.0 million for the three months ended March 31, 2012 and 2011, respectively. 7 Table of Contents Included in our consolidated balance sheets were costs in excess of billings on uncompleted construction contracts of $6.1 million and $7.1 million in Trade receivables as of March 31, 2012 and December 31, 2011, respectively, and billings in excess of costs on uncompleted construction contracts of $2.7 million and $4.1 million in Deferred income as of March 31, 2012 and December 31, 2011, respectively. Gross and Net Accounting: We follow the guidance of FASB Accounting Standards Codification (“ASC”) 605-45, “Principal and Agent Considerations,” when accounting for reimbursements received from clients. In certain of our businesses, primarily those involving management services, our clients reimburse us for expenses incurred on their behalf. We base the treatment of reimbursable expenses for financial reporting purposes upon the fee structure of the underlying contract. Accordingly, we report a contract that provides a fixed fee billing, fully inclusive of all personnel and other recoverable expenses incurred but not separately scheduled, on a gross basis. When accounting on a gross basis, our reported revenue includes the full billing to our client and our reported expenses include all costs associated with the client. Certain contractual arrangements in our project and development services, including fit-out business activities, and in facility management, tend to have characteristics that result in accounting on a gross basis. In Note 4, Business Segments, we identify vendor and subcontract costs on certain client assignments in property and facilities management, and project and development services (“gross contract costs”), and present separately their impact on both revenue and operating expense in our RES segments. We exclude these costs from revenue and operating expenses in determining “fee revenue” and “fee based operating expenses” in our segment presentation. We account for a contract on a net basis when the fee structure is comprised of at least two distinct elements, namely (1) a fixed management fee and (2) a separate component that allows for scheduled reimbursable personnel costs or other expenses to be billed directly to the client. When accounting on a net basis, we include the fixed management fee in reported revenue and net the reimbursement against expenses. We base this accounting on the following factors, which define us as an agent rather than a principal: ● The property owner or client, with ultimate approval rights relating to the employment and compensation of on-site personnel, and bearing all of the economic costs of such personnel, is determined to be the primary obligor in the arrangement; ● Reimbursement to Jones Lang LaSalle is generally completed simultaneously with payment of payroll or soon thereafter; ● Because the property owner is contractually obligated to fund all operating costs of the property from existing cash flow or direct funding from its building operating account, Jones Lang LaSalle bears little or no credit risk; and ● Jones Lang LaSalle generally earns no margin in the reimbursement aspect of the arrangement, obtaining reimbursement only for actual costs incurred. The majority of our service contracts are accounted for on a net basis. Total costs incurred and reimbursed by our clients for service contracts that were accounted for on a net basis were $415.7 million and $370.6 million for the three months ended March 31, 2012 and 2011, respectively. Contracts accounted for on a gross basis resulted in revenue and operating expenses of $69.1 million and $46.8 million for the three months ended March 31, 2012 and 2011, respectively. The presentation of expenses pursuant to these arrangements under either a gross or net basis has no impact on operating income, net income or cash flows. Certain of our management services which provide for fixed fees inclusive of personnel and other expenses incurred were accounted for on a net basis in 2011. In 2012, these management services revenue and expenses are presented on a gross basis. For the three months ended March 31, 2011, gross accounting for these management services would have added $18.7 million to both revenue and expense. 8 Table of Contents (4) Business Segments We manage and report our operations as four business segments: The three geographic regions of Real Estate Services (“RES”): (i) Americas, (ii) Europe, Middle East and Africa (“EMEA”), (iii) Asia Pacific; and (iv) Investment Management, which offers investment management services on a global basis. Each geographic region offers our full range of Real Estate Services, including agency leasing and tenant representation, capital markets and hotels, property management, facilities management, project and development management, energy management and sustainability, construction management, and advisory, consulting and valuation services. The Investment Management segment provides investment management services to institutional investors and high-net-worth individuals. Operating income (loss) represents total revenue less direct and indirect allocable expenses. We allocate all expenses to our segments, other than interest and income taxes, as nearly all expenses incurred benefit one or more of the segments. Allocated expenses primarily consist of corporate global overhead. We allocate these corporate global overhead expenses to the business segments based on the budgeted operating expenses of each segment. For segment reporting, we show revenue net of gross contract costs in our RES segments. Excluding these costs from revenue and expenses in a “net” presentation of “fee revenue” and “fee-based operating expense” more accurately reflects how we manage our expense base and operating margins. See Note 3, Revenue Recognition, for additional information on our gross and net accounting.For segment reporting we also show Equity in earnings (losses) from real estate ventures within our revenue line, since it is an integral part of our Investment Management segment. Finally, our measure of segment reporting results also excludes restructuring charges and certain acquisition related costs. The Chief Operating Decision Maker of Jones Lang LaSalle measures the segment results net of gross contract costs, with equity in earnings (losses) from real estate ventures, and without restructuring charges. We define the Chief Operating Decision Maker collectively as our Global Executive Committee, which is comprised of our Global Chief Executive Officer, Global Chief Operating and Financial Officer and the Chief Executive Officers of each of our reporting segments. Summarized unaudited financial information by business segment for the three months ended March 31, 2012 and 2011 is as follows ($ in thousands): Real Estate Services Americas Segment revenue: Revenue $ Equity in earnings 49 Total segment revenue Gross contract costs ) ) Total segment fee revenue Operating expenses: Compensation, operating and administrative expenses Depreciation and amortization Total segment operating expenses Gross contract costs ) ) Total fee-based segment operating expenses Operating income $ 9 Table of Contents Continued: Summarized unaudited financial information by business segment for the three months ended March 31, 2012 and 2011 is as follows ($ in thousands): Real Estate Services EMEA Segment revenue: Revenue $ Equity in earnings (losses) 14 ) Total segment revenue Gross contract costs ) ) Total segment fee revenue Operating expenses: Compensation, operating and administrative expenses Depreciation and amortization Total segment operating expenses Gross contract costs ) ) Total fee-based segment operating expenses Operating loss $ ) ) Asia Pacific Segment revenue: Revenue $ Equity in earnings 52 - Total segment revenue Gross contract costs ) ) Total segment fee revenue Operating expenses: Compensation, operating and administrative expenses Depreciation and amortization Total segment operating expenses Gross contract costs ) ) Total fee-based segment operating expenses Operating income $ Investment Management Segment revenue: Revenue $ Equity in earnings (losses) ) Total segment revenue Operating expenses: Compensation, operating and administrative expenses Depreciation and amortization Total segment operating expenses Operating income $ Segment Reconciling Items: Total segment revenue $ Reclassification of equity in earnings (losses) ) Total revenue Total segment operating expenses before restructuring charges Restructuring charges - Operating income $ 10 Table of Contents (5) Business Combinations, Goodwill and Other Intangible Assets 2012 Business Combinations Activity During the three months ended March 31, 2012, we paid $2.8 million to acquire an Australian tenant advisory firm, MPS Property, and $2.1 million for contingent earn-out consideration for acquisitions completed in prior years. Terms of the MPS Property acquisition included (1) consideration subject only to the passage of time recorded as a deferred business acquisition obligation on our consolidated balance sheet at a current fair value of $1.3 million, and (2) additional consideration subject to earn-out provisions that will be paid only if the certain conditions are achieved, recorded as a current liability, at its estimated fair value of $1.1 million. This acquisition resulted in goodwill of $5.1 million. During the three months ended March 31, 2012, we finalized the purchase price allocation of the net assets acquired in the 2011, King Sturge acquisition resulting in $2.7 million of additional goodwill. Earn-Out Payments At March 31, 2012, we had the potential to make earn-out payments on 14 acquisitions that are subject to the achievement of certain performance conditions. The maximum amount of the potential earn-out payments for these acquisitions was $153.7 million at March 31, 2012. We anticipate that the majority of these amounts will come due at various times over the next three years assuming the achievement of the applicable performance conditions. Approximately $140.3 million of these potential earn-out payments are the result of acquisitions completed prior to the adoption of the fair value requirements for contingent consideration under ASC 805, “Business Combinations,” and thus will be recorded as additional purchase consideration if and when the contingency is met. Changes in the estimated fair value of the remaining $13.4 million of potential earn-out payments will result in increases or decreases in Operating, administrative and other expenses in our consolidated statements of comprehensive income. Goodwill and Other Intangible Assets We have $1.8 billion of unamortized intangibles and goodwill as of March 31, 2012. A significant portion of these unamortized intangibles and goodwill are denominated in currencies other than U.S. dollars, which means that a portion of the movements in the reported book value of these balances are attributable to movements in foreign currency exchange rates. The tables below detail the foreign exchange impact on our intangible and goodwill balances. Of the $1.8 billion of unamortized intangibles and goodwill: (1) goodwill of $1.8 billion with indefinite useful lives is not amortized, (2) identifiable intangibles of $40.3 million will be amortized over their remaining finite useful lives, and (3) $8.9 million of identifiable intangibles with indefinite useful lives is not amortized. The following table sets forth, by reporting segment, the current year movements in goodwill with indefinite useful lives ($ in thousands): Real Estate Services Asia Investment Americas EMEA Pacific Management Consolidated Gross Carrying Amount Balance as of January 1, 2012 $ Additions, net of adjustments - Impact of exchange rate movements Balance as of March 31, 2012 $ 11 Table of Contents The following table details, by reporting segment, the current year movements in the gross carrying amount and accumulated amortization of our identifiable intangibles ($ in thousands): Real Estate Services Asia Investment Americas EMEA Pacific Management Consolidated Gross Carrying Amount Balance as of January 1, 2012 $ Additions - Impact of exchange rate movements 15 Balance as of March 31, 2012 $ Accumulated Amortization Balance as of January 1, 2012 $ ) Amortization expense ) ) ) - ) Impact of exchange rate movements ) ) ) 8 ) Balance as of March 31, 2012 $ ) Net book value as of March 31, 2012 $ Remaining estimated future amortization expense for our identifiable intangibles with finite useful lives ($ in millions): $ Thereafter Total $ (6) Investments in Real Estate Ventures As of March 31, 2012, we had total investments in real estate ventures of $236.3 million that we account for primarily under the equity method of accounting. Our investments are primarily co-investments in approximately 40 funds for which we also have an advisory agreement. Our ownership percentages in these investments generally range from less than 1% to 10%. We utilize two investment vehicles to facilitate the majority of our co-investment activity when we do not invest directly into a fund. LaSalle Investment Company I (“LIC I”) is our investment vehicle for substantially all co-investment commitments made through December 31, 2005. LIC I is fully committed to underlying real estate ventures. At March 31, 2012, our maximum potential unfunded commitment to LIC I is $5.0 million (€3.7 million). LaSalle Investment Company II (“LIC II”) is our investment vehicle for most new co-investments. At March 31, 2012, LIC II has unfunded capital commitments to the underlying funds of $229.6 million, of which our 48.78% share is $112.0 million. The $112.0 million commitment is part of our maximum potential unfunded total commitment to LIC II at March 31, 2012 of $261.9 million. Exclusive of our LIC I and LIC II commitment structures, we have other potential unfunded commitment obligations, the maximum of which is $89.2 million as of March 31, 2012. LIC I and LIC II invest in certain real estate ventures that own and operate commercial real estate. We have an effective 47.85% ownership interest in LIC I, and an effective 48.78% ownership interest in LIC II; primarily institutional investors hold the remaining 52.15% and 51.22% interests in LIC I and LIC II, respectively. Additionally, a non-executive Director of Jones Lang LaSalle is an investor in LIC I on equivalent terms to other investors. LIC I’s and LIC II’s exposures to liabilities and losses of the ventures are limited to their existing capital contributions and remaining capital commitments. We expect that LIC I will draw down on our remaining commitment over the next one to two years to satisfy its existing commitments to underlying funds, and we expect that LIC II will draw down on our commitment over the next four to eight years as it enters into new commitments. Our Board of Directors has endorsed the use of our co-investment capital in particular situations to control existing real estate assets or portfolios to seed future investments within LIC II. The purpose is to accelerate capital raising and growth in assets under management. Approvals for such activity are handled consistently with those of the firm’s co-investment capital. 12 Table of Contents As of March 31, 2012, LIC II maintains a $60.0 million revolving credit facility (the “LIC II Facility”), principally for working capital needs. The LIC II Facility contains a credit rating trigger and a material adverse condition clause. If either the credit rating trigger or the material adverse condition clause becomes triggered, the facility would be in default and outstanding borrowings would need to be repaid. Such a condition would require us to fund our pro-rata share of the then outstanding balance on LIC II, which is the limit of our liability. The maximum exposure to Jones Lang LaSalle, assuming that the LIC II Facility was fully drawn, would be $29.3 million. The exposure is included within and cannot exceed our maximum potential unfunded commitment to LIC II of $261.9 million. As of March 31, 2012, LIC II had $29.4 million of outstanding borrowings on the facility. Our investments in real estate ventures include investments in entities classified as variable interest entities (“VIEs”) that we analyzed for potential consolidation. We had investments of $22.1 million and $22.3 million at March 31, 2012 and December 31, 2011, respectively, in entities classified as VIEs. We evaluated each of these VIEs to determine whether we might have the power to direct the activities that most significantly impact the entity’s economic performance.In each case, we determined that we either (a) did not have the power to direct the key activities or (b) shared power with investors, lenders, or other actively-involved third parties in directing such activities. Additionally, our exposure to loss in these VIEs is limited to the amount of our investment in the entities. Therefore, we concluded that we would not be deemed to (1) have a controlling financial interest in or (2) be the primary beneficiary of these VIEs. Accordingly, we do not consolidate these VIEs in our consolidated financial statements. Impairment We review our investments in real estate ventures that are accounted for under the equity method of accounting on a quarterly basis for indications of (1) whether the carrying value of the real estate assets underlying our investments in real estate ventures may not be recoverable or (2) whether our equity in these investments is other than temporarily impaired. When events or changes in circumstances indicate that the carrying amount of a real estate asset underlying one of our investments in real estate ventures may be impaired, we review the recoverability of the carrying amount of the real estate asset in comparison to an estimate of the future undiscounted cash flows expected to be generated by the underlying asset. When the carrying amount of the real estate asset is in excess of the future undiscounted cash flows, we use a discounted cash flow approach to determine the fair value of the asset in computing the amount of the impairment. Equity in earnings (losses) from real estate ventures included impairment charges of $1.7 million and $1.8 million, for the three months ended March 31, 2012 and 2011, respectively, representing our share of the impairment charges against individual assets held by our real estate ventures. Fair Value Starting in 2011, we elected the fair value option for certain investments in real estate ventures because we believe the fair value accounting method more accurately represents the value and performance of these investments. At March 31, 2012 and December 31, 2011, we had $34.1 million and $34.5 million, respectively, of investments that were accounted for under the fair value method. For investments in real estate ventures for which the fair value option has been elected, we increase or decrease our investment each reporting period by the change in the fair value of the investment. These fair value adjustments are reflected as gains or losses in our consolidated statements of comprehensive income within Equity in earnings (losses) from real estate ventures. For the three months ended March 31, 2012 we recognized a fair value gain of $0.4 million, and no fair value adjustment was recognized for the three months ended March 31, 2011. The fair value of these investments is based discounted cash flow models and other assumptions that reflect our outlook for the commercial real estate market relative to these real estate assets and is primarily based on inputs that are Level 3 inputs in fair value hierarchy established by ASC 820, “Fair Value Measurements and Disclosures.” 13 Table of Contents (7) Stock-based Compensation Restricted Stock Unit Awards Along with cash based-salaries and performance-based annual cash incentive awards, restricted stock unit awards represent a primary element of our compensation program for Company officers, managers and professionals. Restricted stock unit activity for the three months ended March 31, 2012 is as follows: Weighted Average Weighted Average Aggregate Shares Grant Date Remaining Intrinsic Value (thousands) Fair Value Contractual Life ($in millions) Unvested at January1, 2012 $ Granted Vested ) Forfeited ) Unvested at March 31, 2012 $ 2.30 years $ Unvested shares expected to vest $ 2.30 years $ We determine the fair value of restricted stock units based on the market price of the Company’s common stock on the grant date. As of March 31, 2012, we had $48.4 million of remaining unamortized deferred compensation related to unvested restricted stock units. We will recognize the remaining cost of unvested restricted stock units granted through March 31, 2012 over varying periods into 2017. Shares vesting during the three months ended March 31, 2012 and 2011 had grant date fair values of $10.5 million and $16.5 million, respectively. Other Stock Compensation Programs The Jones Lang LaSalle Savings Related Share Option Plan (“Save As You Earn” or “SAYE”) is for eligible employees of our United Kingdom and Ireland based operations. Under this plan, employees make an election to contribute to the plan in order that their savings might be used to purchase stock at a 15% discount provided by the Company. The options to purchase stock with such savings vest over a period of three or five years. For the three months ended March 31, 2011, the Company issued approximately 17,000 options at an exercise price of $83.72 under the SAYE plan. No options were issued during the three months ended March 31, 2012. At March 31, 2012, there were approximately 296,000 options outstanding under the SAYE plan. (8) Retirement Plans We maintain five contributory defined benefit pension plans in the United Kingdom, Ireland and Holland to provide retirement benefits to eligible employees. It is our policy to fund the minimum annual contributions required by applicable regulations. We use a December 31st measurement date for our plans. Net periodic pension cost consisted of the following for the three months ended March 31, 2012 and 2011 ($ in thousands): Three Months Three Months Ended Ended March 31, 2012 March 31, 2011 Employer service cost - benefits earned during the period $ Interest cost on projected benefit obligation Expected return on plan assets ) ) Net amortization/deferrals Recognized actuarial loss 39 56 Net periodic pension cost $ The expected return on plan assets, included in net periodic pension cost, is based on forecasted long-term rates of return on plan assets of each individual plan, expected return range from 5.4% to 7.0%. For the three months ended March 31, 2012, we made payments of $2.4 million to these plans. We expect to contribute an additional $9.2 million to these plans in the last nine months of 2012, for a total of $11.6 million in 2012. We made $19.8 million of contributions to these plans in 2011, including $11.8 million contributed to the plan acquired from King Sturge in May 2011. 14 Table of Contents (9) Fair Value Measurements ASC 820, “Fair Value Measurements and Disclosures,” establishes a framework for measuring fair value in generally accepted accounting principles. ASC 820 applies to accounting pronouncements that require or permit fair value measurements, except for share-based payment transactions under ASC 718, “ Compensation-Stock Compensation.” ASC 820 establishes a three-tier fair value hierarchy which prioritizes the inputs used in measuring fair value as follows: ● Level 1. Observable inputs such as quoted prices in active markets; ● Level 2. Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and ● Level 3. Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. We regularly use foreign currency forward contracts to manage our currency exchange rate risk related to intercompany lending and cash management practices. We determine the fair value of these contracts based on current market rates at each balance sheet date.The inputs for these valuation techniques are primarily Level 2 inputs. At March 31, 2012, these forward exchange contracts had a gross notional value of $1.7 billion ($710.0 million on a net basis) and were recorded on our consolidated balance sheet as a current asset of $8.9 million and a current liability of $8.9 million. At December 31, 2011, these forward exchange contracts had a gross notional value of $1.7 billion ($758.2 million on a net basis) and were recorded on our consolidated balance sheet as a current asset of $4.2 million and a current liability of $5.6 million. Gains and losses from the revaluation of these contracts are recognized as a component of Operating, administrative and other expense and are off-set by the gains and losses recognized on the revaluation of intercompany loans and other foreign currency balances. The revaluations of these contracts resulted in no net gain or loss for the three months ended March 31, 2012 and a net gain of $8.4 million for the three months ended March 31, 2011. We maintain a deferred compensation plan for certain of our U.S. employees that allows them to defer portions of their compensation. The values of the assets and liabilities of this plan are determined based on the returns of certain mutual funds and other securities. The inputs for this valuation are primarily Level 2 inputs in the fair value hierarchy. This plan is recorded on our consolidated balance sheet at March 31, 2012 as Other long-term assets of $50.0 million, Other long-term liabilities of $52.0 million, and as a reduction of equity, Shares held in trust, of $7.2 million. See Note 6, Investments in Real Estate Ventures, for fair value measurements relating to our investments in real estate ventures. Fair Value of Financial Instruments Our financial instruments include cash and cash equivalents, receivables, accounts payable, short-term borrowings, borrowings under our credit facility and foreign currency forward contracts. The carrying values of cash and cash equivalents, receivables, accounts payable and short-term borrowings approximate their estimated fair values due to the short maturity of these instruments. The estimated fair value of our borrowings under our credit facility approximates their carrying value due to their variable interest rate terms. At March 31, 2012, we have no recurring fair value measurements for financial assets and liabilities that are based on unobservable inputs or Level 3 inputs. (10) Debt We have a $1.1 billion unsecured revolving credit facility (the “Facility”) that matures in June 2016. We had $632.0 million and $463.0 million outstanding under the Facility, at March 31, 2012 and December 31, 2011, respectively. The average outstanding borrowings under the Facility were $562.0 million and $228.9 million during the three months ended March 31, 2012 and 2011, respectively. Pricing on the Facility ranges from LIBOR plus 112.5 basis points to LIBOR plus 225.0 basis points. As of March 31, 2012, pricing on the Facility was LIBOR plus 162.5 basis points. The effective interest rate on our debt was 1.7% and 2.3%, during the three months ended March 31, 2012 and 2011, respectively. We remain in compliance with all covenants under our Facility as of March 31, 2012. The Facility requires us to maintain a leverage ratio that does not exceed 3.50 to 1 through September 2013 and 3.25 to 1 thereafter, and a minimum cash interest coverage ratio of 3.00 to 1. In addition to our Facility, we have the capacity to borrow up to an additional $47.4 million under local overdraft facilities. At March 31, 2012 we had short-term borrowings (including capital lease obligations and local overdraft facilities) of $28.6 million outstanding, of which $15.8 million was attributable to local overdraft facilities. 15 Table of Contents (11) Commitments and Contingencies We are a defendant in various litigation matters arising in the ordinary course of business, some of which involve claims for damages that are substantial in amount. Many of these litigation matters are covered by insurance (including insurance provided through a captive insurance company), although they may nevertheless be subject to large deductibles and the amounts being claimed may exceed the available insurance. Although the ultimate liability for these matters cannot be determined, based upon information currently available, we believe the ultimate resolution of such claims and litigation will not have a material adverse effect on our financial position, results of operations or liquidity. In order to better manage our global insurance program and support our risk management efforts, we supplement our traditional insurance coverage for certain types of claims by using a wholly-owned captive insurance company. The level of risk retained by our captive insurance company, with respect to professional indemnity claims, is up to $2.5 million per claim. When a potential loss event occurs, management estimates the ultimate cost of the claim and accrues the related cost when probable and estimable. The accrual for professional indemnity insurance claims facilitated through our captive insurance company which relate to multiple years were $1.6 million and $0.7 million, net of receivables, as of March 31, 2012 and December 31, 2011, respectively. (12) Restructuring and acquisition charges For the three months ended March 31, 2012, we recognized $9.0 million of restructuring and acquisition integration costs. These costs were primarily associated with the King Sturge acquisition and consisted of (1) employee retention bonuses of $3.6 million, (2) lease termination charges of $0.1 million and (3) other costs of $3.6 million. In addition, we recognized $1.7 million of employee termination costs. No restructuring or integration costs were incurred during the three months ended March 31, 2011. The following table shows the restructuring accrual activity, and the related restructuring charges and payments made during the three months ended March 31, 2012 and 2011 ($ in thousands): Retention Lease Acquisition and Severance Bonuses Termination Other Costs Total January 1, 2012 $ Accruals 74 Fixed asset disposals ) ) Payments made ) March 31, 2012 $ Retention Lease Acquisition and Severance Bonuses Termination Other Costs Total January 1, 2011 $ - - Accruals - Payments made ) - ) - ) March 31, 2011 $ - - 16 Table of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis should be read in conjunction with the consolidated financial statements, including the notes thereto, for the three months ended March 31, 2012, and Jones Lang LaSalle’s audited consolidated financial statements and notes thereto for the fiscal year ended December 31, 2011, which are included in our 2011 Annual Report on Form 10-K, filed with the United States Securities and Exchange Commission (“SEC”) and also available on our website (www.joneslanglasalle.com). You should also refer to Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations, contained in our 2011 Annual Report on Form 10-K. The following discussion and analysis contains certain forward-looking statements which we generally identify by the words anticipates, believes, estimates, expects, plans, intends and other similar expressions. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause Jones Lang LaSalle’s actual results, performance, achievements, plans and objectives to be materially different from any future results, performance, achievements, plans and objectives expressed or implied by such forward-looking statements. See the Cautionary Note Regarding Forward-Looking Statements in Part II, Item 5. Other Information. We present our quarterly Management’s Discussion and Analysis in five sections, as follows: (1) A summary of our critical accounting policies and estimates, (2) Certain items affecting the comparability of results and certain market and other risks that we face, (3) The results of our operations, first on a consolidated basis and then for each of our business segments, (4) Consolidated cash flows, and (5) Liquidity and capital resources. Summary of Critical Accounting Policies and Estimates An understanding of our accounting policies is necessary for a complete analysis of our results, financial position, liquidity and trends. See Note 2 of notes to consolidated financial statements in our 2011 Annual Report for a summary of our significant accounting policies. The preparation of our financial statements requires management to make certain critical accounting estimates that impact the stated amount of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amount of revenue and expense during the reporting periods. These accounting estimates are based on management’s judgment and are considered to be critical because of their significance to the financial statements and the possibility that future events may differ from current judgments, or that the use of different assumptions could result in materially different estimates. We review these estimates on a periodic basis to ensure they are reasonable. Although actual amounts likely differ from such estimated amounts, we believe such differences are not likely to be material. Asset Impairments Within the balances of property and equipment used in our business, we have computer equipment and software; leasehold improvements; furniture, fixtures and equipment; and automobiles. We have recorded goodwill and other identified intangibles from a series of acquisitions. We also invest in certain real estate ventures that own and operate commercial real estate. We have investments in approximately 40 separate property or fund co-investments with which we have an advisory agreement. Our ownership percentages in these co-investments range from less than 1% to approximately 10%. Property and Equipment— We review property and equipment owned or under capital lease for impairmentwhenever events or changes in circumstances indicate that the carrying value of an asset group may not berecoverable. If impairment exists due to the inability to recover the carrying value of an asset group, we record an impairment loss to the extent that the carrying value exceeds the estimated fair value. We did not recognize an impairment loss related to property and equipment in the first three months of 2012 or for the entire year of 2011. Goodwill — We do not amortize goodwill; instead, we evaluate goodwill for impairment at least annually. In September 2011, the FASB issued ASU 2011-08, “Testing Goodwill for Impairment.” ASU 2011-08 permits an entity to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test. We adopted the provisions of ASU 2011-08 in the third quarter of 2011 in the performance of our annual impairment test of goodwill and determined that no indicators of impairment existed primarily because (1) our market capitalization has consistently exceeded our book value by a significant margin, (2) our overall financial performance has been solid in the face of mixed economic environments, and (3) forecasts of operating income and cash flows generated by our reporting units appear sufficient to support the book values of net assets of the reporting units. 17 Table of Contents In addition to our annual impairment evaluation, we evaluate whether events or circumstances have occurred in the period subsequent to our annual impairment testing which indicate that it is more likely than not an impairment loss has occurred. It is possible our determination that goodwill for a reporting unit is not impaired could change in the future if both economic conditions and our operating performance deteriorate. We will continue to monitor the relationship between the Company’s market capitalization and book value, as well as the ability of our reporting units to deliver current and projected EBITDA and cash flows sufficient to support the book values of the net assets of their respective businesses. Investments in Real Estate Ventures—We review investments in real estate ventures accounted for under the equity method of accounting on a quarterly basis for (1) indications of whether we may not be able to recover the carrying value of the real estate assets underlying our investments in real estate ventures and (2) whether our investment in these co-investments is other than temporarily impaired. Whenever events or changes in circumstances indicate that the carrying amount of a real estate asset underlying one of our investments in real estate ventures may be impaired, we review the recoverability of the carrying amount of the real estate asset in comparison to an estimate of the future undiscounted cash flows expected to be generated by the underlying asset. When the carrying amount of the real estate asset is in excess of the future undiscounted cash flows, we use a discounted cash flow approach to determine the fair value of the asset in computing the amount of the impairment. We then record the portion of the impairment loss related to our ownership percentage in this real estate investment in Equity in earnings (losses) from real estate ventures. Additionally, we consider a number of factors, including our share of co-investment cash flows and the fair value of our co-investments, in determining whether or not our investment is other than temporarily impaired. Equity earnings (losses) included impairment charges of $1.7 million and $1.8 million, for the three months ended March 31, 2012 and 2011, respectively, representing our share of the impairment charges against individual assets held by our real estate ventures. Over time, declines in real estate markets have adversely impacted our rental income assumptions and forecasted exit capitalization rates, resulting in our determination that certain real estate investments had become impaired. It is reasonably possible that if real estate values decline we may incur impairment charges on our investments in real estate ventures in future periods. For investments in real estate ventures for which the fair value option has been elected, we increase or decrease our investment each reporting period by the change in the fair value of the investment. These fair value adjustments are reflected as gains or losses in our consolidated statement of comprehensive income within Equity in earnings (losses) from real estate ventures. In the first quarter of 2012 we recognized a fair value gain of $0.4 million, and no fair value adjustments were recognized in the first quarter of 2011. Self-Insurance Programs In our Americas business, and in common with many other American companies, we have chosen to retain certain risks regarding health insurance and workers’ compensation rather than purchase third-party insurance. Estimating our exposure to such risks involves subjective judgments about future developments. We supplement our traditional global insurance program by the use of a captive insurance company to provide professional indemnity and employment practices insurance on a “claims made” basis. Professional indemnity claims can be complex and take a number of years to resolve, making it difficult to estimate the ultimate cost of these claims. ●Health Insurance – We self-insure our health benefits for all U.S.-based employees, although we purchase stop loss coverage on an annual basis to limit our exposure. We self-insure because we believe that on the basis of our historic claims experience, the demographics of our workforce and trends in the health insurance industry, we incur reduced expense by self-insuring our health benefits as opposed to purchasing health insurance through a third party. We estimate our likely full-year health costs at the beginning of the year and expense this cost on a straight-line basis throughout the year. In the fourth quarter, we estimate the required reserve for unpaid health costs required at year-end. Given the nature of medical claims, it may take up to 24 months for claims to be processed and recorded. The accrual balances for the program related to 2012 and 2011 are $12.7 million and $4.8 million, respectively, at March 31, 2012. The table below sets out certain information related to the cost of the health insurance program for the three months ended March 31, 2012 and 2011 ($ in millions): Three Months Three Months Ended Ended March 31, 2012 March 31, 2011 Expense to Company $ Employee contributions Total program cost $ 18 Table of Contents ●Workers’ Compensation Insurance – Given our historical experience that our workforce has had fewer injuries than is normal for our industry, we have been self-insured for workers’ compensation insurance for a number of years. We purchase stop loss coverage to limit our exposure to large, individual claims. We accrue workers compensation expense using various state rates based on job classifications. On an annual basis in the third quarter, we engage in a comprehensive analysis to develop a range of potential exposure, and considering actual experience, we reserve within that range. We accrue the estimated adjustment to income for the differences between this estimate and our reserve. The credits taken to income through the three months ended March 31, 2012 and 2011 were $1.0 million and $0.8 million, respectively. Our accruals for workers compensation claims, which can relate to multiple years, were $16.9 million and $17.5 million, as of March 31, 2012 and December 31, 2011, respectively. ●Captive Insurance Company –In order to better manage our global insurance program and support our risk management efforts, we supplement our traditional insurance coverage for certain types of claims by using a wholly-owned captive insurance company. The level of risk retained by our captive insurance company, with respect to professional indemnity claims, is up to $2.5 million per claim. Professional indemnity insurance claims can be complex and take a number of years to resolve. Within our captive insurance company, we estimate the ultimate cost of these claims by way of specific claim accruals developed through periodic reviews of the circumstances of individual claims. As our revenue grows we anticipate that the level of risk retained by the captive insurance company will also grow and thus could result in an increase in the amount and the volatility of our estimated accruals.With respect to the consolidated financial statements, when a potential loss event occurs, management estimates the ultimate cost of the claims and accrues the related cost when probable and estimable. The accrual for professional indemnity insurance claims facilitated through our captive insurance company which relate to multiple years were $1.6 million and $0.7 million, net of receivables, as ofMarch 31, 2012 and December 31, 2011, respectively. Income Taxes We account for income taxes under the asset and liability method. We recognize deferred tax assets and liabilities for the future tax consequences attributable to (1) differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases, and (2) operating loss and tax credit carryforwards. We measure deferred tax assets and liabilities using enacted tax rates expected to apply to taxable income in the years in which we expect those temporary differences to be recovered or settled. We recognize into income the effect on deferred tax assets and liabilities of a change in tax rates in the period that includes the enactment date. Because of the global and cross border nature of our business, our corporate tax position is complex. We generally provide for taxes in each tax jurisdiction in which we operate based on local tax regulations and rules. Such taxes are provided on net earnings and include the provision of taxes on substantively all differences between financial statement amounts and amounts used in tax returns, excluding certain non-deductible items and permanent differences. Our global effective tax rate is sensitive to the complexity of our operations as well as to changes in the mix of our geographic profitability, as local statutory tax rates range from 10% to 42% in the countries in which we have significant operations. We evaluate our estimated annual effective tax rate on a quarterly basis to reflect forecasted changes in: (i) Our geographic mix of income; (ii) Legislative actions on statutory tax rates; (iii) The impact of tax planning to reduce losses in jurisdictions where we cannot recognize the tax benefit of those losses; and (iv) Tax planning for jurisdictions affected by double taxation. We reflect the benefit from tax planning when we believe that it is probable that it will be successful, which usually requires that certain actions have been initiated. We provide for the effects of income taxes on interim financial statements based on our estimate of the effective tax rate for the full year. Based on our forecasted results for the full year, we have estimated an effective tax rate of approximately 25.4% for 2012 due to the mix of our income and the impact of tax planning activities. 19 Table of Contents Items Affecting Comparability Macroeconomic Conditions Our results of operations and the variability of these results are significantly influenced by macroeconomic trends, the global and regional real estate markets and the financial and credit markets. These macroeconomic conditions have had, and we expect to continue to have, a significant impact on the variability of our results of operations. LaSalle Investment Management Revenue Our investment management business is in part compensated through the receipt of incentive fees where performance of underlying funds’ investments exceeds agreed-to benchmark levels. Depending upon performance and the contractual timing of measurement periods with clients, these fees can be significant and vary substantially from period to period. “Equity in earnings (losses) from real estate ventures” also may vary substantially from period to period for a variety of reasons, including as a result of: (i) impairment charges, (ii) realized gains on asset dispositions, or (iii) incentive fees recorded as equity earnings. The timing of recognition of these items may impact comparability between quarters, in any one year, or compared to a prior year. The comparability of these items can be seen in Note 4 of the notes to consolidated financial statements and is discussed further in Segment Operating Results included herein. Transactional-Based Revenue Transactional-based services for real estate investment banking, capital markets activities and other transactional-based services within our RES businesses increase the variability of the revenue we receive that relate to the size and timing of our clients’ transactions from period to period. The timing and the magnitude of these fees can vary significantly from year to year and quarter to quarter. Foreign Currency We conduct business using a variety of currencies, but report our results in U.S. dollars, as a result of which the volatility of currencies against the U.S. dollar may positively or negatively impact our reported results. This volatility can make it more difficult to perform period-to-period comparisons of the reported U.S. dollar results of operations, as such results demonstrate a rate of growth or decline that might not have been consistent with the real underlying rate of growth or decline in the local operations. As a result, we provide information about the impact of foreign currencies in the period-to-period comparisons of the reported results of operations in our discussion and analysis of financial condition in the Results of Operations section below. Seasonality Our quarterly revenue and profits tend to grow progressively by quarter throughout the year. This is the result of a general focus in the real estate industry on completing transactions by fiscal year-end and the fact that certain of our expenses are constant throughout the year. Our Investment Management segment generally earns investment-generated performance fees on clients’ real estate investment returns and co-investment equity gains when assets are sold, the timing of which is geared towards the benefit of our clients. Within our RES segments, revenue for capital markets activities relates to the size and timing of our clients’ transactions and can fluctuate significantly from period to period. Non-variable operating expenses, which we treat as expenses when they are incurred during the year, are relatively constant on a quarterly basis. Consequently, the results for the periods ended March 31, 2012 and 2011 are not indicative of the results to be obtained for the full fiscal year. Results of Operations Reclassifications We report “Equity in earnings (losses) from real estate ventures” in our consolidated statement of comprehensive income after “Operating income (loss).” However, for segment reporting we reflect “Equity in earnings (losses) from real estate ventures” within “Total revenue.” Also, vendor and subcontract costs on certain client assignments in property and facilities management, and project and development services (“gross contract costs”), are presented on a gross basis in our consolidated statement of comprehensive income, but are excluded from revenue and operating expenses in determining “fee revenue” and “fee-based operating expenses,” in our segment reporting. See Note 4 of the notes to consolidated financial statements for “Equity in earnings (losses) from real estate ventures” reflected within segment revenue, as well as discussion of how the Chief Operating Decision Maker (as defined in Note 4) measures segment results with “Equity in earnings (losses) from real estate ventures” included in segment revenue. 20 Table of Contents Three months Ended March 31, 2012 Compared to Three months Ended March 31, 2011 In order to provide more meaningful year-over-year comparisons of our reported results, we have included in the table below both the U.S. dollar and local currency movements in the consolidated statements of earnings. Three Months Three Months % Change Ended Ended Change in in Local ($ in millions) March 31, 2012 March 31, 2011 U.S. dollars Currency Revenue Real Estate Services: Leasing $ 10
